DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 8 (encompassing claims 1-3 and 12-17) in the reply filed on 7/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/15/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states the following in lines 6-9:

    PNG
    media_image1.png
    147
    677
    media_image1.png
    Greyscale

Based on the additional indentations of line 9 (“a first warpage control layer”) within line 6 (“a first charge storage layer comprising”), it appears “the first warpage control layer” is part of “the first charge storage layer”.  However, this contradicts the Drawings which illustrate the first warpage control layer (WCL1, Fig. 13) is part of a lower interconnection layer (400-1, Fig. 13).  The Specification indicates the lower interconnection layer (400-1) is different than the first charge storage layer (300-1) ([0129]).
Similarly, claim 12 states the following in lines 10-17:

    PNG
    media_image2.png
    294
    651
    media_image2.png
    Greyscale

Based on the additional indentations of line 16 (“a second warpage control layer”) within line 10 (“a second charge storage layer comprising”), it appears “the second warpage control layer” is part of “the second charge storage layer”.  However, this contradicts the Drawings which illustrate the second warpage control layer (WCL2, Fig. 13) is part of an upper interconnection layer (400-2, Fig. 13).  The Specification indicates the upper interconnection layer (400-2) is different than the second charge storage layer (300-2) ([0132]).
Based on these contradictions between the claim language and the Drawings and the Specification, it is unclear to the examiner whether it is intended that the first and second warpage control layers are intended as part of the first and second charge storage layers, respectively, as written or as separate from the first and second charge storage layers, as supported by the Drawings and Specification.  For the purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  Claims 13-17 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 12.
Allowable Subject Matter
Claims 1-3 are allowed.  
Claim 1 contains allowable subject matter because of the limitation the upper capacitor structure is stacked on the first lower capacitor structure to partially overlap the first lower capacitor structure when viewed in a plan view.  The closest prior art is Lee et al. (U.S. 2019/0267423) which discloses an image sensor with a plurality of capacitor structures (CAP1, CAP2, Fig. 5).  However, the capacitor structures are disposed laterally next to each other and are not stacked such that one [upper] capacitor is stacked on the other [first lower] capacitor.  Claims 2-3 depend on claim 1.
Claims 12-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        9/22/2022